14-2485-cv
     Murphy v. City of Stamford

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of December, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PIERRE N. LEVAL,
 8                GUIDO CALABRESI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       KATHLEEN A. MURPHY in her individual
13       capacity and as administrator for
14       KAREN A. MURPHY,
15                Plaintiffs-Appellants,
16
17                    -v.-                                               14-2485-cv
18
19       CITY OF STAMFORD, ET AL.,
20                Defendants-Appellees.1
21       - - - - - - - - - - - - - - - - - - - -X
22
23       FOR APPELLANT:                        Kathleen A. Murphy, pro se,
24                                             Stamford, CT.


                1
                The Clerk of Court is respectfully directed to amend
         the caption as set forth above.
                                                  1
 1   FOR APPELLEE:              Vikki Cooper, Deputy Corporation
 2                              Counsel, Office of the
 3                              Corporation Counsel, City of
 4                              Stamford, Stamford, CT.
 5
 6        Appeal from orders of the United States District Court
 7   for the District of Connecticut (Hall, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
10   AND DECREED that the orders of the district court are
11   AFFIRMED in part and the appeal is DISMISSED in part for
12   lack of jurisdiction.
13
14        Kathleen Murphy, pro se, appeals from the orders of the
15   United States District Court for the District of Connecticut
16   (Hall, J.) dismissing her federal civil conspiracy claims
17   for failure to state a claim and remanding the remainder of
18   her claims to state court.2 We assume the parties’
19   familiarity with the underlying facts, the procedural
20   history, and the issues presented for review.
21
22        Murphy alleges that a Stamford tax assessor improperly
23   assessed the value of her property and that the Stamford
24   Board of Assessment Appeals (the “Board”) mishandled her
25   appeal of the assessment determination because a Board
26   member was conflicted, harbored animus toward Murphy, and
27   failed to consider Murphy’s evidence. Murphy brought claims
28   for federal civil conspiracy under 42 U.S.C. §§ 1985(3),
29   1986, for due process violations under 42 U.S.C. § 1983, and
30   various state law claims. The district court dismissed her
31   §§ 1985(3) and 1986 claims as barred by the intracorporate
32   conspiracy doctrine, remanded her § 1983 claims pursuant to
33   28 U.S.C. § 1447(c) for lack of subject matter jurisdiction
34   by reason of the prohibition of the Tax Injunction Act, 28
35   U.S.C. § 1341, and remanded her state law claims after
36   declining to exercise supplemental jurisdiction.
37

         2
            Although Murphy’s notice of appeal stated that she
     was appealing only from the district court’s denial of
     reconsideration, we will consider the notice of appeal to
     encompass the district court’s underlying dismissal and
     remand order as well. See “R” Best Produce, Inc. v.
     DiSapio, 540 F.3d 115, 121-22 (2d Cir. 2008).
                                  2
 1        1. We review the grant of a motion to dismiss de novo,
 2   accept as true all factual allegations, and draw all
 3   reasonable inferences in favor of the plaintiff. Fink v.
 4   Time Warner Cable, 714 F.3d 740-41 (2d Cir. 2013). To make
 5   out a § 1985(3) claim, the plaintiff must allege a
 6   conspiracy between two or more persons, Girard v. 94th St. &
 7   Fifth Ave. Corp., 530 F.2d 66, 70 (2d Cir. 1976), and under
 8   the intracorporate conspiracy doctrine, the “officers,
 9   agents, and employees of a single corporate entity are
10   legally incapable of conspiring together,” Hartline v.
11   Gallo, 546 F.3d 95, 99 n.3 (2d Cir. 2008)(internal quotation
12   marks omitted). As the district court determined, Murphy’s
13   conspiracy claims are barred by the intracorporate
14   conspiracy doctrine: the defendants were employees or agents
15   of Stamford, the alleged conspiratorial activities pertained
16   to and were motivated by the defendants’ respective public
17   duties, and all of the alleged discriminatory conduct
18   pertains to a single act (the wrongful property assessment).
19
20        2. Murphy’s challenge to the order remanding her
21   § 1983 claims is dismissed because 28 U.S.C. § 1447(d)
22   deprives us of appellate jurisdiction. Price v. J&H Marsh &
23   McLennan, Inc., 493 F.3d 55, 58-59 (2d Cir. 2007). We
24   likewise lack jurisdiction to review the district court’s
25   denial of reconsideration. Petrello v. White, 533 F.3d 110,
26   116 (2d Cir. 2008).
27
28        To the extent Murphy appeals from the remand of her
29   state law claims, we affirm the district court. Once the
30   district court determined that it lacked subject matter
31   jurisdiction to consider the § 1983 claims, it could not
32   exercise supplemental jurisdiction over any related state
33   law claim. Nowak v. Ironworkers Local 6 Pension Fund, 81
34   F.3d 1182, 1187 (2d Cir. 1996). As to the state law claims
35   that were related to the § 1985(3) claims: once the district
36   court dismissed the § 1985(3) claims, it did not abuse its
37   discretion in declining to exercise supplemental
38   jurisdiction over the state law claims. See Carnegie-Mellon
39   Univ. v. Cohill, 484 U.S. 343, 350 (1988).
40
41
42
43
44


                                  3
1        Accordingly, and finding no merit in Murphy’s other
2   arguments, we hereby AFFIRM the orders of the district court
3   in part and DISMISS the appeal in part for lack of
4   jurisdiction.
5
6                              FOR THE COURT:
7                              CATHERINE O’HAGAN WOLFE, CLERK
8




                                 4